        Case 1:17-cv-10172-JMF Document 64 Filed 11/20/18 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
SCOTT HOLLENDER and MICHAEL QUILES, for
themselves and all others similarly situated,

                                             Plaintiffs, Docket No.: 17-CV-10172
                        - against-

 SYNERGY   GLOBAL  FORUM   INC.,                                       JUDGEMENT
 ALEXANDER MAKAROV, and OXDELLE
 JOSEPH,

                                            Defendants

       This action having been commenced on December 28, 2017, and a copy of the Summons

and Complaint, dated December 28, 2017, having been served on Defendants, Synergy Global

Forum, Inc. ("Synergy Global"), Alexander Makarov ("Makarov"), and Oxdelle Joseph ("Joseph")

on January 19, 2018 and proof of Service having been filed on January 24, 2018; and corporate

Defendant not having appeared with new counsel, and the time for appearing with new counsel

having expired; and individual Defendants having failed to comply with the Court's Order dated

September 27, 2018 directing the individual Defendants to submit a letter indicating whether they

intend to defend against this suit; it is

        ORDERED, ADJUDGED, AND DECREED, that Plaintiff Scott Hollender has a

judgment against Defendants in a sum of$14,325.84, plus liquidated damages totaling $14,325.84,

plus the amount owed for notice violations pursuant to NYLL §§ 195(1) and 195(3) totaling

$8,600.00, plus prejudgment at 9% per annum from September 18, 2017 to November 19, 2018

totaling $•qos.itlthrough November 19, 2018, for a total of $:38, i~l.jc;

        AND IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that Plaintiff

Michael Quiles has a judgment against Defendants in a sum of $15,617.48, plus liquidated

damages totaling $15,617.48, plus the amount owed for notice violations pursuant to NYLL §§
           Case 1:17-cv-10172-JMF Document 64 Filed 11/20/18 Page 2 of 2




195(1) and 195(3) totaling 8,550.00, plus prejudgment at 9% per annum from September 19, 2017

to November 19, 2018 totaling $'.Cfoo. ;,\.fora total of$, 'io, OS.fl

       AND IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that Plaintiffs'

counsel Virginia & Ambinder, LLP be awarded $21,972.50 in attorneys' fees and $930.36 in costs;

       AND IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that if any

amounts remain unpaid upon the expiration of ninety days following issuance of judgment, or

ninety days after expiration of the time to appeal and no appeal is then pending, whichever is later,

the total amount of judgment shall automatically increase by fifteen percent, as required by NYLL

§198(4).


Dated: New York, New York
       November fJ_, 2018


                                              By:




} ~
   1
                   /l,t~WC,4-    IS   ~ I ~1),1~,

~ ae,vk           e,f ColNtA 1s di~u:td 1h do~ 1Zu-                       ~~
